y




                                     MANDATE

                                 Court of Appeals
                             First District of Texas
                                  NO. 01-12-00229-CV

            JONATHAN LEVINE AND SAMANTHA LEVINE, Appellants

                                            V.
    STEVE SCHARN CUSTOM HOMES, INC., STEVE SCHARN, AND NEWFIRST
                     NATIONAL BANK, Appellees

        Appeal from the 268th District Court of Fort Bend County. (Tr. Ct. No.
                                  08-DCV-162201).


TO THE 268TH DISTRICT COURT OF FORT BEND COUNTY, GREETINGS:

       Before this Court, on the 2nd day of October 2014, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
                      This case is an appeal from the final judgment signed by
              the trial court on January 31, 2012. After submitting the case
              on the appellate record and the arguments properly raised by
              the parties, the Court holds that the trial court’s judgment
              contains no reversible error. Accordingly, the Court affirms
              the trial court’s judgment.

                    The Court orders that the appellants, Jonathan Levine
              and Samantha Levine, pay all appellate costs.
                     The Court orders that this decision be certified below
              for observance.

              Judgment rendered October 2, 2014.

              Panel consists of Justices Keyes, Higley, and Massengale.
              Opinion delivered by Justice Higley.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.


       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




September 25, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT